Citation Nr: 1401614	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-50 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to lumbar degenerative disc disease.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to an evaluation in excess of 10 percent for lumbar degenerative disc disease.

4.  Entitlement to service connection for erectile dysfunction secondary to lumbar degenerative disc disease.   

5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active honorable military service from July 1987 to September 1989 and January 2000 to November 7, 2005.  A February 2008 VA administrative decision determined that the Veteran's active service from November 8, 2005 to January 2007 was under dishonorable conditions for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In September 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issues of entitlement to service connection for a left hip disability, entitlement to an increased evaluation for lumbar degenerative disc disease, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the September 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board of his intention to withdraw the issue of entitlement to service connection for a left shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with regard to the issue of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the appellant has withdrawn this appeal with respect to the issue of entitlement to service connection for a left shoulder disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issue of entitlement to service connection for a left shoulder disability.


ORDER

The appeal with respect to the issue of entitlement to service connection for a left shoulder disability is dismissed.


REMAND

The Veteran contends that he has a left hip disability that is related to his active duty service and to his service-connected lumbar disability.  At the Board hearing in September 2012, the Veteran submitted an opinion from his treating chiropractor that the appellant's hip disorder was more likely than not directly related to his back disorder.  The chiropractor noted further that during the prior 12 months, the claimant had experienced approximately six to eight weeks of incapacitating episodes due to severe symptoms caused by his back and hip disorders.

The chiropractor noted that he had been treating the Veteran since August 2007 for his back and hip disorders.  The chiropractor's treatment records, however, have never been requested.  In this case, the chiropractor's opinion is far too tenuous to establish a nexus between a left hip disorder and lumbar degenerative disc disease since he does not identify what disorder currently disables the appellant's left hip.  More importantly, the chiropractor fails to provide a rationale for such opinion.  Similarly, although the chiropractor states that the Veteran has experienced approximately six to eight weeks of incapacitating episodes, he does not indicate what he means by "incapacitating episodes."  

Thus, this case must be remanded for additional development including but not limited to obtaining the private treatment records noted above and affording the Veteran an additional VA examination to determine the nature and etiology of his current left hip disorder, the current severity of his service-connected lumbar degenerative disc disease, and to determine the impact that the disorder has on the appellant's ability to work.  In this latter regard, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of an increased rating claim when such claim is raised by the record.  In this case, the claims file contains assertions by the Veteran that his service-connected disabilities interfere with his employment.  Hence, in light of Rice, the Board finds that the record raises the issue of entitlement to a total disability based on individual unemployability.  Hence, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be requested to identify any VA or non-VA medical treatment for his left hip and lumbar degenerative disc disease that has not previously been identified for association with his claims file.  For all private records identified the Veteran should provide with the necessary authorizations to permit the release of any treatment records not to VA.  This includes submitting a signed release permitting VA to secure all records from the Georgia Injury & Spine Center since August 15, 2007.  Any records obtained must be associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  If the RO cannot locate all records identified by the appellant the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded a VA orthopedic examination to determine the etiology of any diagnosed left hip disorder and to determine the current severity of the Veteran's lumbar degenerative disc disease.  The examining orthopedist must be provided access to the claims file, Virtual VA records, and VBMS records.  The examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Following the examination the examining physician must diagnose any left hip disorder present, and opine whether it is at least as likely as not that such a disorder is in any way related to symptoms documented during the Veteran's active duty service prior to November 8, 2005.  

If the examining physician finds that a left hip disorder is not related to the appellant's pre-November 8, 2005 service, the physician must opine whether it is at least as likely as not that the Veteran's current left hip diagnosis is caused by lumbar degenerative disc disease.  

If a left hip disorder is not caused by lumbar degenerative disc disease, the examining physician must opine whether it is at least as likely as not that the Veteran's current left hip diagnosis is permanently aggravated by lumbar degenerative disc disease.  

The examiner must address the nature and extent of the appellant's lumbar degenerative disc disease, and specifically record the degree to which the Veteran can move his back in each plane of movement.  Further, the examining physician must offer an opinion which addresses the impact of the lumbar degenerative disc disease on the appellant's ability to work.   

The examining physician must address any contrary opinions of record and provide a complete rationale for any opinion provided.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The case should then be reviewed on the basis of the additional evidence.  If all benefits sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


